Citation Nr: 1412214	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Eligibility to receive dependency and indemnity compensation (DIC) and non-service-connected death pension as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to May 1947, and from January 1948 to July 1973.  He died in November 1991.  The appellant and the Veteran married prior to the Veteran's death.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision by the Milwaukee, Wisconsin Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the appellant's claim, as surviving spouse of the Veteran, for death benefits including DIC, death pension, and accrued benefits.  The appellant appealed the decision with respect to DIC and death pension.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1991, less than one year before he died in November 1991.

2.  The 1991 marriage of the appellant and the Veteran occurred more than 15 years after the 1973 termination of his service, and occurred after May 8, 1985.

3.  No child was born to the appellant and the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for payment of DIC to the appellant as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002);  38 C.F.R. § 3.54 (2013).

2.  The criteria for payment of non-service-connected death pension to the appellant as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. § 3.54.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Benefits

The appellant is seeking DIC and non-service-connected death pension as the surviving spouse of the Veteran.  VA pays DIC to the surviving spouse of a veteran who dies, after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  VA pays pension to the surviving spouse of a veteran of a period of war. 38 U.S.C.A. § 1541.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  In denying the appellant's claim for death benefits, the RO found that the requirements for the appellant to be eligible for such benefits as the surviving spouse of the Veteran were not met.

The claims file contains the marriage certificate showing that the appellant and the Veteran were married on August 
[redacted], 1991. 

The death certificate for the Veteran shows that he died on November 
[redacted], 1991.

A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54.  The Veteran retired from service in 1973.  The appellant and the Veteran were married in 1991, after his service.  Under certain circumstances, a surviving spouse who married a veteran after the veteran's service may qualify for pension, compensation, or DIC.  DIC may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran:

(1) Before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or 

(2) For 1 year or more, or 

(3) For any period of time if a child was born of the marriage, or was born to them before the marriage.

38 C.F.R. § 3.54(c).

Death pension may be paid to a surviving spouse who was married to the veteran: (1) One year or more prior to the veteran's death, or (2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) before a delimiting date applicable to the period of war in which the veteran served.  38 C.F.R. § 3.54(a).  The latest period of war in which the Veteran served was the Vietnam era.  The delimiting date for the Vietnam era is May 8, 1985.  38 C.F.R. § 3.54(a).  Thus, under 38 C.F.R. § 3.54(a)(3) a surviving spouse is eligible for death pension if the spouse and the Vietnam era veteran married before May 8, 1985.

The Veteran's last period of service ended in 1973.  The appellant and the Veteran were married in 1991, more than 15 years after the termination of all of his periods of service.  Therefore, the appellant cannot be eligible for DIC payment based on 38 C.F.R. § 3.54(c)(1).

As noted above, the appellant and the Veteran were married in August 1991.  The Veteran died in November 1991.  The appellant therefore was not married to the Veteran for one year or more, and cannot be eligible for DIC based on 38 C.F.R. § 3.54(c)(2).

The appellant contends that she and the Veteran had children together.  She identified her children as her daughter, who was born in 1974, and her son, who was born in 1989.  Neither the birth certificate of her daughter nor the birth certificate of her son shows the Veteran as the father of the child.  The appellant does not contend that the Veteran was the biological father of either child.  In fact, she states that he was the stepfather of both children.  She notes that both children received benefits as the stepchildren of the Veteran.  She submitted copies of United States Uniformed Services identification and privilege cards for each child.  Each card shows that the individual has the relationship of SC, or stepchild, to the sponsor, the Veteran.  As a result, this is not, unfortunately, based on the appellants own statements, a basis to grant the benefits at issue.  

For purposes of eligibility of a surviving spouse for VA death benefits, the term child born of the marriage means a birth on or after the date of the marriage on which the surviving spouse's entitlement is predicated.  The term born to them before the marriage means a birth prior to the date of such marriage.  38 C.F.R. § 3.54(d).  Neither of the appellant's children was born on or after the date of the 1991 marriage of the appellant and the Veteran.  It is not contended or shown that either of the appellant's children was born to the Veteran.  Evidence establishes the Veteran's stepparent to each child.  The regulations regarding eligibility for benefits as a surviving spouse, however, essentially require that the veteran have parent status from the birth of the child.  The circumstances in this case do not meet the requirements for the appellant to be eligible for DIC under 38 C.F.R. § 3.54(c)(3).  

In summary, the appellant's marriage to the Veteran did not occur at a time, and did not involve the type of parent relationship on the Veteran's part, that would make the appellant eligible under applicable law to receive DIC as a surviving spouse.  As the appellant is not eligible to receive DIC based on her marriage to the Veteran, it is not necessary to adjudicate the question of whether the cause of the Veteran's death was service connected.

Similarly, the circumstances in this case do not make the appellant eligible to receive death pension as a surviving spouse.  She and the Veteran were not married for one year or more prior to his death.  A child was not born of their marriage, nor was a child born to them (that is, to her and to the Veteran) before their marriage.  The 1991 marriage of the appellant and the Veteran did not occur before the May 8, 1985, delimiting date applicable in the case of a veteran who served in the Vietnam era period of war.  Thus, the appellant does not meet the requirements of 38 C.F.R. § 3.54(a)(1), (2), or (3) for eligibility to receive non-service-connected death pension as the surviving spouse of the Veteran.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the appellant with VCAA notice in a July 2010 letter, issued before the initial, October 2010, unfavorable decision on the appellant's claim for death benefits.  In that letter, the RO advised the appellant what information was needed to substantiate her claim, and who was to provide the evidence.  The RO informed the appellant how VA assigns effective dates for death benefits.

The file in this case (including information on paper and in electronic form) contains the Veteran's service treatment records, post-service medical records, and post-service claims and decisions.  The record contains information about the dates of the Veteran's service and death, the marriage of the appellant and the Veteran, and the births of the appellant's children.  The RO reviewed and considered the birth certificates of each of the appellant's two children, and found that the certificates did not indicate that either child was born of the marriage of the appellant and the Veteran or was born to the appellant and the Veteran before the marriage.  A copy of the birth certificate of the appellant's younger child, her son, is not in the paper or electronic file that is before the Board.  The appellant does not contend, however, that her son was born to the Veteran or was born of the marriage between the appellant and the Veteran.  As there is no contention or indication that the son's birth certificate would help to establish the appellant's eligibility to receive death benefits as the Veteran's surviving spouse, it is not necessary for the Board to obtain and directly review a copy of that birth certificate.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the appellant's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Eligibility of the appellant to receive DIC as the surviving spouse of the Veteran is denied.

Eligibility of the appellant to receive non-service-connected death pension as the surviving spouse of the Veteran is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


